
	

116 S2063 IS: Organ Procurement Optimization Act of 2019
U.S. Senate
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2063
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2019
			Mr. Young introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XI of the Social Security Act with respect to organ procurement organizations.
	
	
		1.Short title
 This Act may be cited as the Organ Procurement Optimization Act of 2019.
		2.Organ procurement organizations
 (a)In generalSection 1138(b) of the Social Security Act (42 U.S.C. 1320b–8(b)) is amended— (1)in paragraph (1), by striking subparagraph (C) and inserting the following:
					
 (C)relies on a standardized performance metric or metrics that are objective, verifiable, and not subject to interpretation by organ procurement organizations;; and
 (2)by adding at the end the following:  (3)Not later than 1 year after the date of enactment of the Organ Procurement Optimization Act of 2019, the Secretary shall publish in the Federal Register a final rule to establish the metric or metrics described in paragraph (1)(C)..
 (b)Conforming amendmentsSection 371(b)(1)(D)(ii) of the Public Health Service Act (42 U.S.C. 273(b)(1)(D)(ii)) is amended— (1)in the matter preceding subclause (I), by striking 2002 and inserting 2021; and
 (2)by striking subclause (II) and inserting the following:  (II)rely on the standardized performance metric or metrics established under section 1838(b)(1)(C);.
